                  Case 20-11177-KBO              Doc 656       Filed 09/02/20         Page 1 of 41




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 18

                      ORDER (A) APPROVING THE ASSET PURCHASE
                  AGREEMENT, (B) AUTHORIZING THE SALE OF ASSETS,
                (C) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
              CONTRACTS AND LEASES, AND (D) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of the above-captioned debtors and debtors-in-possession

(collectively the “Debtors” or “Seller”) for an order, pursuant to sections 363(b), 363(f), and 365

of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006(f), 9013,

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) authorizing and approving,

among other things, (a) entry into that certain Asset Purchase Agreement, dated May 20, 2020 (as

amended, and including all exhibits, schedules, and annexes thereto, the “APA”),2 with Akorn

Holdings Topco LLC (the “Purchaser”), a copy of which is annexed hereto as Exhibit A,


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
      in the APA, as applicable.
              Case 20-11177-KBO          Doc 656       Filed 09/02/20     Page 2 of 41




(b) the proposed sale (the “Sale”) of substantially all of the assets (the “Acquired Assets”) of the

Debtors free and clear of all liens, claims, encumbrances, and interests (together,

the “Encumbrances”) pursuant to the terms of the APA, (b) assumption and assignment of those

contracts of the Debtors identified in the APA (the “Assigned Contracts”) and assignment of the

Assigned Contracts to Purchaser, and (c) other related relief; and the Court having entered an order

[Docket No. 181] (the “Bid Procedures Order”) approving the bid procedures (the “Bid

Procedures”); and the Court having conducted a hearing on the Motion commencing on

September 1, 2020 (the “Sale Hearing”), at which time all interested parties were offered an

opportunity to be heard with respect to the Motion; and the Court having (i) reviewed and

considered the Motion, all relief related thereto, the objections thereto, and statements of counsel

and the evidence presented in support of the relief requested by the Debtors in the Motion at the

Sale Hearing and (ii) found that, after an extensive marketing process by the Debtors, Purchaser

has submitted the highest or otherwise best bid for the Acquired Assets; and that adequate and

sufficient notice of the Bid Procedures, the APA, and all transactions contemplated thereunder and

in this Sale Order were given pursuant to and consistent with the Bid Procedures Order; and that

reasonable and adequate notice of the Motion and Bid Procedures Order having been provided to

all persons required to be served in accordance with the Bankruptcy Code and the Bankruptcy

Rules; and that all interested parties having been afforded an opportunity to be heard with respect

to the Motion and all relief related thereto; and that jurisdiction exists for the Court to consider the

Motion and after due deliberation thereon; and upon the arguments and statements in support of

the Motion presented at the Sale Hearing before the Court; and it appearing that the relief requested

in the Motion is in the best interests of the Debtors, their estates, their creditors, and other parties

in interest; and it further appearing that the legal and factual bases set forth in the Motion and at



                                                   2

               Case 20-11177-KBO               Doc 656       Filed 09/02/20         Page 3 of 41




the Sale Hearing establish just cause for the relief granted herein; and after due deliberation

thereon; and good and sufficient cause appearing therefor;

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:3

        A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion under

28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these

chapter 11 cases and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.       Statutory Predicates. The statutory bases for the relief sought in the Motion are

sections 105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9007,

and 9014, and Local Rule 6004-1.

        C.       Final Order. This Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as

made applicable by Bankruptcy Rule 7054, this Court expressly finds that there is no just reason

for delay in the implementation of this Sale Order, waives any stay, and expressly directs entry of

judgment as set forth herein.

        D.       Notice. As evidenced by the certificates of service previously filed with the Court,

proper, timely, adequate, and sufficient notice of the Motion, APA, Sale Hearing, Sale, and

transactions contemplated thereby has been provided in accordance with the Bid Procedures Order,

sections 363 and 365 of the Bankruptcy Code, and Bankruptcy Rules 2002, 6004, 6006, 9007, and

9008. The Debtors have complied with all obligations to provide notice of the Motion as set forth

in the Bid Procedures Order. The notices described above were good, sufficient, and appropriate



3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
    fact when appropriate. See Bankruptcy Rule 7052.


                                                         3

             Case 20-11177-KBO          Doc 656      Filed 09/02/20    Page 4 of 41




under the circumstances, and no other or further notice of the Motion, APA, Auction, or Sale

Hearing is or shall be required. The disclosures made by the Debtors concerning the Motion, the

APA, the Auction, and Sale Hearing were good, complete, and adequate. The requirements of

Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

       E.      In accordance with the Bid Procedures Order, the Debtors have served a notice of

the Assigned Contracts (the “Cure Notice”), as evidenced by the Certificate of Service [Docket No.

545] and Supplemental Certificate of Service [Docket No. 588], which Cure Notice identifies all

defaults and actual pecuniary loss to the non-Debtor party resulting from such defaults including,

but not limited to, all claims, demands, charges, rights to refunds, and monetary and non-monetary

obligations that the non-Debtor parties can assert under the Assigned Contracts, whether legal or

equitable, secured or unsecured, matured or unmatured, contingent or non-contingent, liquidated

or unliquidated, senior or subordinate, relating to money now owing or owing in the future, arising

under or out of, in connection with, or in any way relating to the Assigned Contracts (the foregoing

amounts as stated in the Cure Notice, collectively referred to as the “Cure Amounts”) upon each

non-Debtor counterparty to an Assigned Contract. The service and provision of the Cure Notice

were good, sufficient, and appropriate under the circumstances, and no further notice need be given

in respect of assumption and assignment of the Assigned Contracts or establishing a Cure Amount

for the respective Assigned Contract. Non-Debtor counterparties to the Assigned Contracts have

had an adequate opportunity to object to assumption and assignment of the applicable Assigned

Contract and the Cure Amount set forth in the Cure Notice (including objections related to the

adequate assurance of future performance and objections based on whether applicable law excuses

the non-Debtor counterparty from accepting performance by, or rendering performance to,

Purchaser for purposes of section 365(c)(1) of the Bankruptcy Code). The deadline to file an



                                                 4

             Case 20-11177-KBO         Doc 656      Filed 09/02/20     Page 5 of 41




objection to the stated Cure Amounts (a “Cure Objection”) has expired and, to the extent any such

party timely filed a Cure Objection, all such Cure Objections have been resolved, withdrawn,

overruled, or continued to a later hearing by agreement of the parties. To the extent that any such

party did not timely file a Cure Objection by August 25, 2020 at 12:00 p.m. (prevailing Eastern

Time) (the “Cure Objection Deadline”), such party shall be deemed to have consented to the

(i) assumption and assignment of the Assigned Contract and (ii) proposed Cure Amount set forth

on the Cure Notice (except as otherwise agreed by the Debtors and the Purchaser).

       F.      Corporate Authority. (i) The Debtors have full corporate power and authority to

execute the APA and all other documents contemplated thereby, and the Debtors’ sale of the

Acquired Assets has been duly and validly authorized by all necessary corporate action, (ii) the

Debtors have all of the corporate power and authority necessary to consummate the transactions

contemplated by the APA, (iii) the Debtors have taken all corporate action necessary to authorize

and approve the APA and the consummation of the transactions contemplated thereby, and (iv) no

consents or approvals, other than those expressly provided for in the APA, are required for the

Debtors or the Purchaser to consummate such transactions.

       G.      The APA was not entered into for the purpose of hindering, delaying, or defrauding

creditors under the Bankruptcy Code or under the laws of the United States, any state, territory,

possession, or the District of Columbia. Neither the Debtors nor Purchaser is entering into the

transactions contemplated by the APA fraudulently for the purpose of statutory and common law

fraudulent conveyance and fraudulent transfer claims.

       H.      The Debtors are the sole and lawful owner of the Acquired Assets. Subject to

sections 363(f) and 365(a) of the Bankruptcy Code, the transfer of each of the Acquired Assets to

Purchaser, in accordance with the APA will be, as of the Closing Date (as defined in the APA), a



                                                5

              Case 20-11177-KBO           Doc 656      Filed 09/02/20      Page 6 of 41




legal, valid, and effective transfer of the Acquired Assets, which transfer vests or will vest

Purchaser with all right, title, and interest of the Debtors to the Acquired Assets free and clear of

all Encumbrances. Claims, as defined in the Asset Purchase Agreement, shall include, but not be

limited to, all debts arising under, relating to, or in connection with any act of the Debtors or claims

liabilities, obligations, demands, guaranties, options, rights, contractual commitments, restrictions,

restrictive covenants, covenants not to compete, rights to refunds, escheat obligations, interests,

and matters of any kind and nature, whether arising prior to or subsequent to the commencement

of these chapter 11 cases, and whether imposed by agreement applicable law, equity, or otherwise

(including, without limitation, rights with respect to claims and Encumbrances (i) that purport to

give to any party a right of setoff or recoupment against, or a right or option to effect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of, any of the Debtors’ or Purchaser’s interests in the Acquired Assets, or any similar

rights, (ii) in respect of taxes owed by the Debtors for periods prior to the Closing Date, including,

but not limited to, sales, income, use, or any other type of tax, or (iii) in respect of restrictions,

rights of first refusal, charges, or interests of any kind or nature, if any, including, without

limitation, any restriction of use, voting, transfer, receipt of income, or other exercise of any

attributes of ownership) relating to, accruing, or arising any time prior to the Closing Date, with

the exception of the Assumed Liabilities or Permitted Encumbrances.

        I.      Sale in Best Interests of the Debtors’ Estates. Good and sufficient reasons for

approval of the APA and the transactions to be consummated in connection therewith have been

articulated, and the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors and other parties in interest. The Debtors have demonstrated both (i) good,

sufficient, and sound business purposes and justifications and (ii) compelling circumstances for



                                                   6

             Case 20-11177-KBO          Doc 656      Filed 09/02/20    Page 7 of 41




the Sale other than in the ordinary course of business, pursuant to section 363(b) of the Bankruptcy

Code, outside of a plan of reorganization, in that, among other things, the immediate

consummation of the Sale to Purchaser is necessary and appropriate to maximize the value of the

Debtors’ estates.

       J.      The Sale must be approved and consummated promptly in order to preserve the

viability of the Debtors’ businesses as a going concern and to maximize the value of the Debtors’

estates. Time is of the essence in consummating the Sale. Given all of the circumstances of these

chapter 11 cases and the adequacy and fair value of the Purchase Price, the proposed Sale

constitutes a reasonable and sound exercise of the Debtors’ business judgment and should be

approved.

       K.      The consummation of the Sale and the assumption and assignment of the Assigned

Contracts are legal, valid, and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), and 365

of the Bankruptcy Code, and all of the applicable requirements of such sections have been

complied with in respect of the transaction.

       L.      Good Faith of Purchaser and Seller. The APA was negotiated, proposed, and

entered into by the Debtors and Purchaser without collusion, in good faith, and as the result of

arm’s-length bargaining positions and is substantively and procedurally fair to all parties.

Purchaser is not an “insider” of any of the Debtors, as that term is defined in section 101(31) of

the Bankruptcy Code. Neither any of the Debtors nor Purchaser has engaged in any conduct that

would cause or permit the APA to be avoided under section 363(n) of the Bankruptcy Code.

Specifically, Purchaser has not acted in a collusive manner with any person and the Purchase Price

was not controlled by any agreement among bidders. Purchaser is purchasing the Acquired Assets,



                                                 7

             Case 20-11177-KBO          Doc 656      Filed 09/02/20     Page 8 of 41




in accordance with the APA, in good faith, and is a good faith purchaser within the meaning of

section 363(m) of the Bankruptcy Code and is therefore entitled to all of the protections afforded

by such provision and otherwise has proceeded in good faith in all respects in connection with the

Debtors’ chapter 11 cases. As demonstrated by (i) any testimony and other evidence proffered or

adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the Sale

Hearing, substantial marketing efforts and a competitive sale process were conducted in

accordance with the Bid Procedures Order and, among other things: (a) the Debtors and Purchaser

complied with the provisions in the Bid Procedures Order; (b) Purchaser agreed to subject its bid

to the competitive bid procedures set forth in the Bid Procedures Order; (c) Purchaser in no way

induced or caused the chapter 11 filing by the Debtors; and (d) all payments to be made by

Purchaser in connection with the Sale have been disclosed.

       M.      Highest or Otherwise Best Offer.          The Bid Procedures are reasonable and

appropriate and represent the best available method for conducting the sale process in a manner

that maximizes value for the benefit of the Debtors’ estates. The Debtors’ marketing and sales

process with respect to the Acquired Assets in accordance with the Bid Procedures afforded a full,

fair, and reasonable opportunity for any Person to make a higher or otherwise better offer to

purchase the Acquired Assets. The Debtors conducted a marketing process in accordance with,

and have otherwise complied in all respects with, the Bid Procedures and the Bid Procedures

Order. A reasonable opportunity has been given to any interested party to make a higher or

otherwise better offer for the Acquired Assets. The APA constitutes the highest or otherwise best

offer for the Acquired Assets and will provide a greater recovery for the Debtors’ estates than

would be provided by any other available alternative. The Debtors’ determination that the APA

constitutes the highest or otherwise best offer for the Acquired Assets is a valid and sound exercise



                                                 8

              Case 20-11177-KBO             Doc 656   Filed 09/02/20     Page 9 of 41




of their fiduciary duties and constitutes a valid and sound exercise of the Debtors’ business

judgment.

        N.      Consideration. The consideration provided by Purchaser pursuant to the APA

(a) is fair and reasonable, (b) is the highest or otherwise best offer for the Acquired Assets, and

(c) constitutes reasonably equivalent value and fair consideration (as those terms are defined in

each of the Uniform Voidable Transactions Act (formally the Uniform Fraudulent Transfer Act),

Uniform Fraudulent Conveyance Act, and section 548 of the Bankruptcy Code) under the laws of

the United States, any state, territory, possession, or the District of Columbia. No other person or

entity or group of entities has offered to purchase the Acquired Assets for greater economic value

to the Debtors’ estates than Purchaser. Approval of the Motion, the APA, and the consummation

of the transactions contemplated thereby is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest.

        O.      No Successor. The transactions contemplated under the APA do not amount to a

consolidation, merger, or de facto merger of Purchaser and the Debtors and/or the Debtors’ estates;

there is not substantial continuity between Purchaser and the Debtors; there is no continuity of

enterprise between the Debtors and Purchaser; Purchaser is not a mere continuation of the Debtors

or their estates; and Purchaser is not a successor or assignee of the Debtors or their estates for any

purpose, including, but not limited to, under any federal, state, or local statute or common law, or

revenue, pension, ERISA, tax, labor, employment, environmental, escheat, or unclaimed property

laws, or other law, rule, or regulation (including. without limitation. filing requirements under any

such laws, rules. or regulations), or under any products liability law or doctrine with respect to the

Debtors’ liability under such law, rule, or regulation or doctrine or common law, or under any

product warranty liability law or doctrine with respect to the Debtors’ liability under such law, rule



                                                  9

             Case 20-11177-KBO           Doc 656       Filed 09/02/20    Page 10 of 41




or regulation, or doctrine. and Purchaser and its affiliates shall have no liability or obligation under

the Workers Adjustment and Retraining Act (the “WARN Act”), 929 U.S.C. §§ 210 et seq. or the

Comprehensive Environmental Response Compensation and Liability Act and shall not be deemed

to be a “successor employer” for purposes of the Internal Revenue Code of 1986, Title VII of the

Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the Americans

with Disability Act, the Family Medical Leave Act, the National Labor Relations Act, the Labor

Management Relations Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the

Civil Rights Act of 1866 (42 U.S.C. 1981), the Employee Retirement Income Security Act, the

Multiemployer Pension Protection Act, the Pension Protection Act, and/or the Fair Labor

Standards Act. Except for the Assumed Liabilities or Permitted Encumbrances, the (i) transfer of

the Acquired Assets to Purchaser and (ii) assumption and assignment to Purchaser of the Assigned

Contracts do not and will not subject Purchaser to any liability whatsoever with respect to the

operation of the Debtors’ business before the Closing Date or by reason of such transfer under the

laws of the United States, any state, territory, or possession thereof, or the District of Columbia,

based on, in whole or in part, directly or indirectly, any theory of law or equity, including, without

limitation, any theory of equitable law, including, without limitation, any theory of antitrust or

successor or transferee liability.

        P.      Free and Clear. The conditions of section 363(f) of the Bankruptcy Code have

been satisfied in full and therefore, the Debtors may sell the Acquired Assets free and clear of any

Encumbrances in the property, other than as expressly contemplated by the APA. Purchaser would

not have entered into the APA and would not consummate the transactions contemplated thereby

if the Sale to Purchaser and the assumption of any Assumed Liabilities or Permitted Encumbrances

by Purchaser were not free and clear of all Encumbrances other than the Assumed Liabilities or



                                                  10

             Case 20-11177-KBO           Doc 656       Filed 09/02/20    Page 11 of 41




Permitted Encumbrances. The Debtors may sell the Acquired Assets free and clear of any

Encumbrances of any kind or nature whatsoever because, in each case, one or more of the standards

set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Each entity with an

Encumbrance, lien, claim, or interest in the Acquired Assets to be transferred on the Closing Date:

(i) has, subject to the terms and conditions of this Sale Order, consented to the Sale or is deemed

to have consented to the Sale; (ii) could be compelled in a legal or equitable proceeding to accept

money satisfaction of such Encumbrance, lien, claim, or interest; or (iii) otherwise falls within the

provisions of section 363(f) of the Bankruptcy Code. Those holders of Encumbrances who did

not object to the Motion are deemed, subject to the terms of this Sale Order, to have consented

pursuant to section 363(f)(2) of the Bankruptcy Code. All holders of Encumbrances are adequately

protected by having their Encumbrances attach to the cash proceeds received by the Debtors that

are ultimately attributable to the property against or in which such Encumbrances are asserted,

subject to the terms of such Encumbrances with the same validity, force, and effect, and in the

same order of priority, which such Encumbrances now have against the Acquired Assets or their

proceeds, if any, subject to any rights, claims, and defenses the Debtors or their estates, as

applicable, may possess with respect thereto.

       Q.      Cure/Adequate Assurance. The assumption and assignment of the Assigned

Contracts pursuant to the terms of this Sale Order is integral to the APA and is in the best interests

of the Debtors and their estates, their creditors, and all other parties in interest, and represents the

reasonable exercise of sound and prudent business judgment by the Debtors. Payment of the Cure

Amounts by the Debtors shall (i) to the extent necessary, cure or provide adequate assurance of

cure, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the Bankruptcy Code, and

(ii) to the extent necessary, provide compensation or adequate assurance of compensation to any



                                                  11

             Case 20-11177-KBO         Doc 656       Filed 09/02/20   Page 12 of 41




party for any actual pecuniary loss to such party resulting from a default prior to the date hereof

with respect to the Assigned Contracts, within the meaning of sections 365(b)(1)(B) and

365(f)(2)(A) of the Bankruptcy Code. Purchaser’s financial wherewithal to consummate the

transactions contemplated by the APA and the evidence presented at the Sale Hearing

demonstrating Purchaser’s ability to perform the obligations under the Assigned Contracts after

the Closing Date shall constitute adequate assurance of future performance within the meaning of

sections 365(b)(1)(C), 365(b)(3) (to the extent applicable), and 365(f)(2)(B) of the Bankruptcy

Code.

        R.     Any objections to the assumption and assignment of any of the Assigned Contracts

by Purchaser in accordance with the APA are hereby overruled.            To the extent that any

counterparty failed to object to the proposed Cure Amounts timely, such counterparty is deemed

to have consented to such Cure Amounts and the assumption and assignment of its respective

Assigned Contract(s) to Purchaser in accordance with the APA.

        NOW, THEREFORE, IT IS ORDERED THAT:

        1.     Motion is Granted. The Motion and the relief requested therein is GRANTED

and APPROVED as set forth herein.

        2.     Objections Overruled. Any objections to the entry of this Sale Order or the relief

granted herein and requested in the Motion that have not been withdrawn, waived, or settled as

announced to the Court at the Sale Hearing (the full record of which is incorporated herein by

reference), by stipulation filed with the Court, or by representation by the Debtors in a separate

pleading, and all reservations of rights included therein, if any, are hereby denied and overruled

on the merits with prejudice.




                                                12

             Case 20-11177-KBO          Doc 656        Filed 09/02/20    Page 13 of 41




       3.      Approval. The APA, and all other ancillary documents, and all of the terms and

conditions thereof, are hereby approved in all respects. Pursuant to sections 363(b) and 363(f) of

the Bankruptcy Code, the Debtors and the Purchaser are hereby authorized to (a) execute any

additional instruments or documents that may be reasonably necessary or appropriate to implement

the APA, provided that such additional documents do not materially change its terms adversely to

the Debtors’ estates; (b) consummate the Sale in accordance with the terms and conditions of the

APA and the instruments to the APA contemplated thereby; and (c) execute and deliver, perform

under, consummate, implement, and close fully the transactions contemplated by the APA,

including (1) the assumption and assignment to Purchaser (in accordance with the APA) of the

Assigned Contracts, together with all additional instruments and documents that may be

reasonably necessary or desirable to implement the APA and the Sale, (2) the execution and

delivery of all appropriate agreements or other documents of merger, consolidation, sale,

restructuring, conversion, disposition, transfer, dissolution, or liquidation containing terms that are

consistent with the terms of the APA and that satisfy the requirements of applicable law, (3) the

execution and delivery of appropriate instruments of transfer, assignment, assumption, or

delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the

terms of the APA, (3) the filing of appropriate certificates or articles of incorporation,

reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable state

Law, and (e) any transaction necessary to effectuate the G Reorganization Election (as defined in

the APA). Purchaser shall not be required to seek or obtain relief from the automatic stay under

section 362 of the Bankruptcy Code to enforce any of its remedies under the APA or any other

Sale-related document. The automatic stay imposed by section 362 of the Bankruptcy Code is

modified solely to the extent necessary to implement the preceding sentence and the other



                                                  13

             Case 20-11177-KBO         Doc 656         Filed 09/02/20   Page 14 of 41




provisions of this Sale Order; provided, however, that this Court shall retain exclusive jurisdiction

over any and all disputes with respect thereto.

       4.      This Sale Order shall be binding in all respects upon the Debtors, their estates, all

creditors of, and holders of equity interests in, the Debtors, any holders of Encumbrances or other

interests in, against, or on all or any portion of the Acquired Assets (whether known or unknown),

Purchaser, and all successors and assigns of Purchaser, the Acquired Assets, and any trustees, if

any, subsequently appointed in the Debtors’ chapter 11 cases or upon a conversion to chapter 7

under the Bankruptcy Code of the Debtors’ chapter 11 cases. This Sale Order and the APA shall

inure to the benefit of the Debtors, their estates and creditors, Purchaser, and the respective

successors and assigns of each of the foregoing.

       5.      Transfer of Acquired Assets Free and Clear of Encumbrances. Pursuant to

sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, the Debtors are authorized to transfer

the Acquired Assets to Purchaser in accordance with the APA, and such transfer shall constitute a

legal, valid, binding, and effective transfer of such Acquired Assets and shall vest Purchaser with

title in and to the Acquired Assets and, other than the Assumed Liabilities or Permitted

Encumbrances, Purchaser shall take title to and possession of the Acquired Assets free and clear

of all Encumbrances and other interests of any kind or nature whatsoever, including, but not limited

to, successor or successor-in-interest liability and Claims in respect of the Excluded Liabilities,

with all such Encumbrances and other interests to attach to the cash proceeds received by the

Debtors that are ultimately attributable to the property against or in which such Encumbrances are

asserted, subject to the terms of such Encumbrances with the same validity, force, and effect, and

in the same order of priority, which such Encumbrances now have against the Acquired Assets or




                                                  14

             Case 20-11177-KBO          Doc 656       Filed 09/02/20   Page 15 of 41




their proceeds, if any, subject to any rights, claims, and defenses the Debtors or their estates, as

applicable, may possess with respect thereto.

       6.      Unless otherwise expressly included in the definition of “Assumed Liabilities” or

“Permitted Encumbrances” in the APA, Purchaser shall not be responsible for any Encumbrances,

including in respect of the following: (a) any labor or employment agreements; (b) any mortgages,

deeds of trust, and security interests; (c) any pension, welfare, compensation, or other employee

benefit plans, agreements, practices, and programs, including, without limitation, any pension plan

of the Debtors; (d) any other employee, worker’s compensation, occupational disease, or

unemployment or temporary disability related claim, including, without limitation, claims that

might otherwise arise under or pursuant to (i) the Employee Retirement Income Security Act, as

amended, (ii) the Fair Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the

Federal Rehabilitation Act of 1973, (v) the National Labor Relations Act, (vi) the WARN Act,

(vii) the Age Discrimination in Employment Act, as amended, (viii) the Americans with

Disabilities Act, (ix) the Family Medical Leave Act, (x) the Labor Management Relations Act,

(xi) the Multiemployer Pension Protection Act, (xii) the Pension Protection Act, (xiii) the

Consolidated Omnibus Budget Reconciliation Act of 1985, (xiv) the Comprehensive

Environmental Response Compensation and Liability Act, (xv) state discrimination laws,

(xvi) state unemployment compensation laws or any other similar state laws, or (xvii) any other

state or federal benefits or claims relating to any employment with the Debtors or any of its

respective predecessors; (e) any bulk sales or similar law; (f) any tax statutes or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended, or any state or local

tax laws; (g) any escheat or unclaimed property laws; (h) to the extent not included in the




                                                 15

              Case 20-11177-KBO         Doc 656       Filed 09/02/20    Page 16 of 41




foregoing, any of the Excluded Liabilities under the APA; and (i) any theories of successor or

transferee liability.

         7.     All persons and entities that are in possession of some or all of the Acquired Assets

on the Closing Date are directed to surrender possession of such Acquired Assets to Purchaser in

accordance with the APA on the Closing Date or at such time thereafter as Purchaser may request.

On the Closing Date, each of the Debtors’ creditors is authorized to execute such documents and

take all other actions as may be reasonably necessary to release its Encumbrances or other interests

in the Acquired Assets, if any, as such Encumbrances may have been recorded or may otherwise

exist.

         8.     If any person or entity that has filed statements or other documents or agreements

evidencing Encumbrances on, against, or in, all or any portion of the Acquired Assets (other than

statements or documents with respect to the Assumed Liabilities or Permitted Encumbrances) shall

not have delivered to the Debtors prior to the Closing Date, in proper form for filing and executed

by the appropriate parties, termination statements, instruments of satisfaction, releases of liens and

easements, and any other documents necessary for the purpose of documenting the release of all

Encumbrances, liens, claims, interests, or other interests that the person or entity has or may assert

with respect to all or any portion of the Acquired Assets, the Debtors are hereby authorized, and

Purchaser is hereby authorized, to execute and file such statements, instruments, releases, and other

documents on behalf of such person or entity with respect to the Acquired Assets.

         9.     On the Closing Date, this Sale Order shall be construed and shall constitute for any

and all purposes a full and complete general assignment, conveyance, and transfer to Purchaser of

the Debtors’ interests in the Acquired Assets. This Sale Order is and shall be effective as a

determination that, on the Closing Date, all Encumbrances or other interest of any kind or nature



                                                 16

              Case 20-11177-KBO          Doc 656        Filed 09/02/20    Page 17 of 41




whatsoever existing as to the Acquired Assets prior to the Closing Date, other than the Assumed

Liabilities or Permitted Encumbrances, shall have been unconditionally released, discharged, and

terminated, and that the conveyances described herein have been effected. This Sale Order shall

be binding upon and govern the acts of all persons and entities, including, without limitation, all

filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of state,

federal, state, and local officials, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to any lease, and each of the foregoing persons and entities is hereby directed to

accept for filing any and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the APA. A certified copy of this Sale Order may

be filed with the appropriate clerk and/or recorded with the recorder to act to cancel any

Encumbrances and other interests of record except those assumed as Assumed Liabilities or

Permitted Encumbrances.

        10.     Prohibition of Actions Against Purchaser. Except for the Assumed Liabilities

or Permitted Encumbrances, or as otherwise expressly provided in this Sale Order or the APA,

Purchaser shall not have any liability or other obligation of the Debtors arising under or related to

any of the Acquired Assets or other Assumed Liabilities or Permitted Encumbrances expressly

identified in the APA, including, but not limited to, any liability for any Encumbrances, whether

known or unknown as of the Closing, now existing or hereafter arising, whether fixed or

contingent, with respect to the Debtors or any obligations of the Debtors, including, but not limited

to, liabilities on account of any taxes arising, accruing, or payable under, out of, in connection



                                                   17

             Case 20-11177-KBO          Doc 656        Filed 09/02/20    Page 18 of 41




with, or in any way relating to the operation of the Debtors’ business prior to the Closing Date.

For the avoidance of doubt, (i) nothing in this Sale Order or the APA shall constitute a

determination that any of the Debtors may or may not be liable for any of the relief sought in the

Multidistrict Litigation pending in the Eastern District of Pennsylvania styled as In re Generic

Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (the “Generics MDL”), and (ii)

nothing in this Sale Order shall prejudice the rights, if any, of the plaintiffs in the Generics MDL

to assert that the Purchaser may be liable for any of the same or similar conduct, actions, or

omissions occurring after the Closing Date (subject in all respects to the Purchasers’ rights to assert

any and all defenses).

       11.     Except with respect to the Assumed Liabilities or Permitted Encumbrances, or as

otherwise expressly provided for in this Sale Order or the APA, all persons and entities, including,

but not limited to, all debt holders, equity security holders, governmental, tax, and regulatory

authorities, lenders, trade creditors, litigation claimants, and other creditors, holding

Encumbrances or other interests of any kind or nature whatsoever against or in all or any portion

of the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, liquidated or unliquidated, senior or subordinate), arising under or

out of, in connection with, or in any way relating to the Debtors, the Acquired Assets, the operation

of the Debtors’ businesses prior to the Closing Date, or the transfer of the Acquired Assets to

Purchaser in accordance with the APA, are hereby forever barred, estopped, and permanently

enjoined from asserting against Purchaser, its successors or assigns, its property or the Acquired

Assets, such persons’ or entities’ Encumbrances in and to the Acquired Assets, including, without

limitation, the following actions: (a) commencing or continuing in any manner any action or other

proceeding against Purchaser, its successors, assets, or properties; (b) enforcing, attaching,



                                                  18

              Case 20-11177-KBO          Doc 656       Filed 09/02/20   Page 19 of 41




collecting, or recovering, in any manner, any judgment, award, decree, or order against Purchaser,

its successors, or their assets or properties; (c) creating, perfecting, or enforcing any Encumbrance,

lien, claim, or interest against Purchaser, its successors, their assets, or their properties;

(d) asserting any setoff, right of subrogation, or recoupment of any kind against any obligation due

Purchaser or its successors; (e) commencing or continuing any action, in any manner or place, that

does not comply or is inconsistent with the provisions of this Sale Order or other orders of the

Court, or the agreements or actions contemplated or taken in respect thereof; or (f) revoking,

terminating, or failing or refusing to transfer or renew any license, permit, or authorization to

operate any of the Acquired Assets or conduct any of the businesses operated with the Acquired

Assets. Notwithstanding anything in this Sale Order or the APA to the contrary, nothing herein

shall impact the rights, if any, of any plaintiff in the Generics MDL to (i) commence, prosecute,

and enforce any nonmonetary relief obtained in the Generics MDL against the Purchaser related

to any post-Closing conduct inconsistent with such relief (subject in all respects to the Purchasers’

rights to assert any and all defenses), or (ii) obtain discovery from and enforce all discovery

obligations and orders obtained in the Generics MDL against the Purchaser and any of its

employees or agents (subject in all respects to the rights of any party (including the Purchaser) to

otherwise challenge such discovery), (iii) commence, prosecute, and enforce any and all applicable

relief against the Purchaser for any post-Closing conduct not related to the Acquired Assets

(subject in all respects to the Purchasers’ rights to assert any and all defenses), or (iv) commence,

prosecute, and enforce any and all relief against any other parties in the Generics MDL (subject in

all respects to such parties’ rights to assert any and all defenses).

        12.     To the greatest extent available under applicable law, Purchaser shall be authorized,

as of the Closing Date, to operate under any license, permit, registration, and governmental



                                                  19

              Case 20-11177-KBO         Doc 656       Filed 09/02/20    Page 20 of 41




authorization or approval of the Debtors with respect to the Acquired Assets to the extent

transferred in the APA, and all such licenses, permits, registrations, and governmental

authorizations and approvals are deemed to have been transferred to Purchaser as of the Closing

Date.

        13.    All persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtors to sell and transfer

the Acquired Assets to Purchaser in accordance with the terms of the APA and this Sale Order.

        14.    Purchaser has given substantial consideration under the APA for the benefit of the

Debtors, their estates, and their creditors. The consideration given by Purchaser shall constitute

valid and valuable consideration for the releases of any potential Encumbrances pursuant to this

Sale Order, which releases shall be deemed to have been given in favor of Purchaser by all holders

of Encumbrances or liens against or interests in, or claims against, any of the Debtors or any of the

Acquired Assets, other than with respect to the Assumed Liabilities or Permitted Encumbrances.

The consideration provided by Purchaser for the Acquired Assets under the APA is fair and

reasonable and may not be avoided under section 363(n) of the Bankruptcy Code.

        15.    Notwithstanding the foregoing, nothing herein shall prevent (a) the Debtors from

pursuing an action against Purchaser arising under the APA or the related documents, or (b) any

administrative agencies, governmental, tax, and regulatory authorities, secretaries of state, federal,

state, and local officials from properly exercising their police and regulatory powers.

        16.    Assumption and Assignment of Contracts. The Debtors are hereby authorized,

in accordance with sections 105(a) and 365 of the Bankruptcy Code, to (a) assume and assign to

Purchaser, in accordance with the APA, effective upon the Closing Date, the Assigned Contracts

free and clear of all Encumbrances and other interests of any kind or nature whatsoever (other than



                                                 20

             Case 20-11177-KBO         Doc 656        Filed 09/02/20   Page 21 of 41




the Assumed Liabilities or Permitted Encumbrances) and (b) execute and deliver to Purchaser such

documents or other instruments as Purchaser deems may be reasonably necessary to assign and

transfer the Assigned Contracts and the Assumed Liabilities or Permitted Encumbrances to

Purchaser in accordance with the APA.

       17.     With respect to the Assigned Contracts: (a) each Assigned Contract is an executory

contract or unexpired lease under section 365 of the Bankruptcy Code; (b) the Debtors may assume

each of the Assigned Contracts in accordance with section 365 of the Bankruptcy Code;

(c) the Debtors may assign each Assigned Contract in accordance with sections 363 and 365 of the

Bankruptcy Code, and any provisions in any Assigned Contract that prohibit or condition the

assignment of such Assigned Contract or allow the party to such Assigned Contract to terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contract, constitute unenforceable anti-assignment

provisions which are void and of no force and effect; (d) all other requirements and conditions

under sections 363 and 365 of the Bankruptcy Code for the assumption by the Debtors and

assignment to Purchaser of each Assigned Contract, in accordance with the APA, have been

satisfied; (e) the Assigned Contracts shall be transferred and assigned to, and following the Closing

Date, remain in full force and effect for the benefit of Purchaser in accordance with the APA,

notwithstanding any provision in any such Assigned Contract (including those of the type

described in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or

conditions such assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code,

the Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assignment to and assumption by Purchaser in accordance with the APA; and (f) upon the




                                                 21

             Case 20-11177-KBO          Doc 656       Filed 09/02/20    Page 22 of 41




Closing Date, in accordance with sections 363 and 365 of the Bankruptcy Code, Purchaser shall

be fully and irrevocably vested in all right, title, and interest of each Assigned Contract.

       18.     All defaults or other obligations of the Debtors under the Assigned Contracts

arising or accruing prior to the Closing (without giving effect to any acceleration clauses or any

default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) shall be cured

on the Closing Date or as soon thereafter as reasonably practicable by payment of the Cure

Amounts by the Debtors. To the extent that any counterparty to an Assigned Contract did not

object to its Cure Amount by the Cure Objection Deadline, such counterparty is deemed to have

consented to such Cure Amount and the assumption and assignment of its respective Assigned

Contract(s) to Purchaser in accordance with the APA.

       19.     Unless otherwise represented by the Debtors in a separate pleading, in open court

at the Sale Hearing, or pursuant to a contract or lease amendment entered into by the Debtors,

Purchaser, and the appropriate contract or lessor counterparty (any such amendment being deemed

approved by this Sale Order), the Cure Notice reflects the sole amounts necessary under

section 365(b) of the Bankruptcy Code to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due in connection with the assumption by the Debtors and the

assignment to Purchaser of the Assigned Contracts in accordance with the APA.

       20.     Upon the Debtors’ assignment of the Assigned Contracts to Purchaser under the

provisions of this Sale Order and any additional orders of this Court and payment of any Cure

Amounts by the Debtors, no default shall exist under any Assigned Contract, and no counterparty

to any Assigned Contract shall be permitted (a) to declare a default by Purchaser under such

Assigned Contract or (b) otherwise take action against Purchaser as a result of Debtors’ financial

condition, bankruptcy, or failure to perform any of their obligations under the relevant Assigned



                                                 22

             Case 20-11177-KBO         Doc 656       Filed 09/02/20    Page 23 of 41




Contract. Each non-Debtor party to an Assigned Contract hereby is also forever barred, estopped,

and permanently enjoined from (i) asserting against the Debtors or Purchaser, or the property of

any of them, any default or claim arising out of any indemnity obligation or warranties for acts or

occurrences arising prior to or existing as of the Closing, including those constituting Excluded

Liabilities or, against Purchaser, any counterclaim, defense, setoff, recoupment, or any other Claim

asserted or assertable against the Debtors and (ii) imposing or charging against Purchaser any rent

accelerations, assignment fees, increases, or any other fees as a result of the Debtors’ assumption

and assignment to Purchaser of any Assigned Contract in accordance with the APA. The validity

of such assumption and assignment of each Assigned Contract shall not be affected by any dispute

between the Debtors and any non-Debtors party to an Assigned Contract relating to such contract’s

respective Cure Amounts.

       21.     Except as provided in the APA or this Sale Order, after the Closing, the Debtors

and their estates shall have no further liabilities or obligations with respect to any Assumed

Liabilities or Permitted Encumbrances, and all holders of such Encumbrance, lien, claim, and

interest are forever barred and estopped from asserting such Claims against the Debtors, their

successors or assigns, their property, or their assets or estates. The failure of the Debtors or

Purchaser to enforce at any time one or more terms or conditions of any Assigned Contract shall

not be a waiver of such terms or conditions, or of the Debtors’ and Purchaser’s rights to enforce

every term and condition of the Assigned Contracts.

       22.     Notwithstanding anything herein to the contrary and subject to the APA, prior to

the Closing Date, Purchaser may remove any contract or lease from the list of Assigned Contracts

(and thereby exclude such Contract from the definition of Assigned Contracts) pursuant to the




                                                23

              Case 20-11177-KBO           Doc 656     Filed 09/02/20   Page 24 of 41




procedures set forth in the APA. To the extent applicable, the Debtors shall file a schedule of the

final Assigned Contracts reasonably promptly after the Closing Date.

        23.    Good Faith.      The transactions contemplated by the APA are undertaken by

Purchaser without collusion and in good faith, as that term is used in section 363(m) of the

Bankruptcy Code and, accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Sale shall not affect the validity of the Sale (including the

assumption and assignment of the Assigned Contracts) with Purchaser, unless such authorization

is duly stayed pending such appeal. Purchaser is a good faith purchaser of the Acquired Assets,

and is entitled to all of the benefits and protections afforded by section 363(m) of the Bankruptcy

Code.

        24.    Failure to Specify Provisions. The failure specifically to include any particular

provisions of the APA in this Sale Order shall not diminish or impair the effectiveness of such

provisions, it being the intent of the Court that the APA be authorized and approved in its entirety;

provided, however, that this Sale Order shall govern if there is any inconsistency between the APA

(including all ancillary documents executed in connection therewith) and this Sale Order.

Likewise, all of the provisions of this Sale Order are nonseverable and mutually dependent. To

the extent that this Sale Order is inconsistent with any prior order or pleading with respect to the

Motion in these chapter 11 cases, the terms of this Sale Order shall control.

        25.    Non-Material Modifications. The APA and any related agreements, documents,

or other instruments may be modified, amended, or supplemented by the parties thereto, in a

writing signed by such parties, and in accordance with the terms thereof, without further order of

the Court, provided that any such modification, amendment or supplement does not have a material

adverse effect on the Debtors’ estates.



                                                 24

             Case 20-11177-KBO           Doc 656    Filed 09/02/20   Page 25 of 41




       26.     Amounts Payable by Debtors. Any amounts payable by any Debtor under the

agreements or any of the documents delivered by any Debtor in connection with the APA shall be

paid in the manner provided in the APA and the Bid Procedures Order, without further order of

this Court, shall be allowed administrative claims in an amount equal to such payments in

accordance with sections 503(b) and 507(a)(2) of the Bankruptcy Code, shall have the other

protections provided in the Bid Procedures Order, and shall not be discharged, modified, or

otherwise affected by any reorganization plan for the Debtor, except by an express agreement with

Purchaser, its successors, or assigns.

       27.     Additional Provisions.

       (i)     Government Entities. Notwithstanding any provision to the contrary in the Sale

               Motion, this Sale Order, and any implementing sale documents (collectively, the

               “Sale Documents”), nothing in the Sale Documents shall: (1) authorize the

               assumption, sale, assignment or other transfer to the Purchaser of any federal

               (i) grants, (ii) grant funds, (iii) contracts, including but not limited to, the

               U.S. Department of Veterans Affairs Federal Supply Schedule Contract Numbers

               V797P-5209B and 36F79720D0129, (iv) property, including but not limited to,

               intellectual property and patents, (v) leases, (vi) agreements, including but not

               limited to any Medicare Coverage Gap Discount Program Agreement, or other

               interests of the federal government (collectively, “Federal Interests”) without

               compliance by the Debtors and the Purchaser with all terms of the Federal Interests

               and with all applicable non-bankruptcy law; (2) be interpreted to set cure amounts

               or to require the government to novate, approve or otherwise consent to the

               assumption, sale, assignment or other transfer of any Federal Interests; (3) waive,



                                               25

           Case 20-11177-KBO         Doc 656         Filed 09/02/20   Page 26 of 41




            alter or otherwise limit the United States’ property rights, including but not limited

            to, inventory, patents, intellectual property, licenses, and data; (4) affect the setoff

            or recoupment rights of a governmental unit (as defined in 11 U.S.C. § 101(27));

            (5) authorize the assumption, transfer, sale or assignment of any governmental

            unit’s (a) license, (b) permit, (c) registration, (d) authorization or (e) approval, or

            the discontinuation of any obligation thereunder, without compliance with all

            applicable legal requirements, obligations and approvals under non-bankruptcy

            laws; (6) release, nullify, preclude or enjoin the enforcement of any police or

            regulatory liability to a governmental unit that any entity would be subject to as the

            owner or operator of property after the date of entry of this Order; (7) confer

            exclusive jurisdiction to the Bankruptcy Court except to the extent set forth in 28

            U.S.C. § 1334 (as limited by any other provisions of the United States Code); (8)

            modify the scope of 11 U.S.C.§ 525; or (9) bar or estop the United States from

            asserting against the Debtors, their successors or assigns, their property, or their

            assets or estates, any claims, liabilities and obligations assumed by the Purchaser

            that the United States would be entitled to assert against the Debtors and the

            Debtors’ estates under applicable law notwithstanding such assumption. Nothing

            in this Order or the Asset Purchase Agreement releases, nullifies, precludes, or

            enjoins the enforcement of any police or regulatory liability to a governmental unit

            that any entity would be subject to as the post-sale owner or operator of property

            after the date of entry of this Order.


    (ii)    Chubb Insurance Company. Notwithstanding anything to the contrary in the

            Motion, the APA, the Bidding Procedures, the Bidding Procedures Order, any Cure


                                              26

    Case 20-11177-KBO        Doc 656       Filed 09/02/20    Page 27 of 41




     Notice or assumption notice, any purchase agreement, or this Sale Order, nothing

     shall permit or otherwise effect a sale, an assignment or any other transfer at this

     time of (a) any insurance policies that have been issued by ACE American

     Insurance Company, Westchester Fire Insurance Company, Illinois Union

     Insurance Company, Federal Insurance Company, Chubb Custom Insurance

     Company and each of their U.S.-based affiliates and successors (collectively, the

     “Chubb Companies”) and all agreements, documents or instruments relating thereto

     (collectively, the “Chubb Insurance Contracts”), and/or (b) any rights, benefits,

     claims, rights to payments and/or recoveries under such Chubb Insurance

     Contracts, unless and until a further order is entered by this Court, at a subsequent

     hearing, or as submitted under certification of counsel by agreement of the Debtors,

     the Purchaser and the Chubb Companies, with the rights of the parties fully

     preserved pending entry of such further order. Such further order, without further

     notice, may provide, among other things, that (i) subject to the execution of an

     assumption agreement by the Debtors, the Purchaser and the Chubb Companies, in

     form and substance satisfactory to each of the parties (the “Chubb Assumption

     Agreement”), the Debtors are authorized to assume and assign the Chubb Insurance

     Contracts to the Purchaser and the Purchaser shall assume and shall be liable for

     any and all now existing or hereinafter after arising obligations, liabilities, terms,

     provisions and covenants of any of the Debtors under the Chubb Insurance

     Contracts; (ii) the Debtors are authorized to enter into the Chubb Assumption

     Agreement; and/or (iii) such other and further relief as may be requested by the

     Chubb Companies, the Debtors and/or the Purchaser.



                                      27

            Case 20-11177-KBO       Doc 656       Filed 09/02/20   Page 28 of 41




    (iii)    Caremark and CVS. The Debtors shall assume and assign to Purchaser the

             (a) Rebate Agreement, dated January 1, 2014, by and between CaremarkPCS

             Health, L.L.C and Akorn, Inc. (the “CaremarkPCS Agreement”), (b) Medicare Part

             D Program Rebate Agreement, dated January 1, 2018, by and between Caremark

             Part D Services, L.L.C. and Akorn, Inc. (the “Caremark Part D Agreement”),

             (c) Store Brand Agreement, dated May 1, 2011, by and between CVS Pharmacy,

             Inc. and Akorn, Inc. (the “CVS Pharmacy Store Brand Agreement”), and

             (d) Quality Agreement, dated September 27, 2018, by and between CVS Pharmacy,

             Inc. and Akorn, Inc. (the “CVS Pharmacy Quality Agreement,” and together with

             the CaremarkPCS Agreement, Caremark Part D Agreement, and CVS Pharmacy

             Store Brand Agreement, the “Caremark/CVS Agreements”), each as amended,

             supplemented, or modified. Notwithstanding the proposed Cure Amounts set forth

             on the Cure Notices served on CaremarkPCS Health, L.L.C., Caremark Part D

             Services, L.L.C, and CVS Pharmacy, Inc. (collectively, “Caremark/CVS”),

             Purchaser shall pay the amounts necessary to cure all defaults and actual pecuniary

             losses sustained by Caremark/CVS (whether pre-petition or post-petition) resulting

             from all such defaults and losses under the Caremark/CVS Agreements. For the

             sake of clarity, Purchaser shall assume all rebate and product-return liabilities

             arising under the Caremark/CVS Agreements, consistent with its obligations under

             the APA, including, without limitation, Section 1.3(d) of the APA, and

             Caremark/CVS reserve their respective rights to cure pursuant to section 365 of the

             Bankruptcy Code should there be any additional defaults or other obligations of the




                                             28

           Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 29 of 41




            Debtors under the Caremark/CVS Agreements arising or accruing prior to the

            Closing Date.


    (iv)    Humana. Notwithstanding anything to the contrary herein or in the APA or in the

            Cure Notice, Humana, Inc., Humana Pharmacy, Inc. Humana Insurance Company,

            and affiliates (collectively, “Humana”) have not stipulated to the Cure Amounts

            relating to that certain Pharmaceutical Purchasing Agreement, as amended, by and

            between Akorn, Inc. and Humana and as listed in the Notices of Cure Amounts

            received by Humana (the “Pharmaceutical Purchasing Agreement”). Humana, the

            Debtors and the Purchaser agree to resolve any and all outstanding Cure Amounts

            and payment disputes relating to the Pharmaceutical Purchasing Agreement after

            the assumption and assignment of the Pharmaceutical Purchasing Agreement. The

            Purchaser has agreed to assume all of the Debtors’ outstanding obligations under

            the Pharmaceutical Purchasing Agreement, including any and all unpaid

            obligations arising prior to the assumption and assignment of the Pharmaceutical

            Purchasing Agreement. For the avoidance of doubt, the Debtors further stipulate

            and agree that the assumption and assignment of the Pharmaceutical Purchasing

            Agreement in no way affect any claims held by Humana against the Debtors in (i)

            that certain multidistrict litigation styled In re: Generic Pharmaceuticals Pricing

            Antitrust Litigation, No. 18-cv-03299 in the United States District Court for the

            Eastern District of Pennsylvania and (ii) that certain lawsuit styled Humana Inc. v.

            Actavis Elizabeth, LLC, et al., No. 19-cv-04862 in the United States District Court

            for the Eastern District of Pennsylvania.




                                             29

          Case 20-11177-KBO         Doc 656        Filed 09/02/20    Page 30 of 41




    (v)    Catalent. For the avoidance of doubt, and irrespective of the specific content of,

           and agreements listed in, Schedule 1.1(b) of the APA and/or any Cure Notice served

           upon Catalent Pharma Solutions, LLC and/or any of its affiliates and related

           companies (collectively, “Catalent”), all contracts, agreements, addenda,

           amendments, quotations, solutions, purchase orders, project plans, and other

           instruments related thereto, existing between Catalent, on the one hand, and one or

           more of the Debtors, on the other hand, shall be assumed by the Debtors and

           assigned to the Purchaser in accordance with the APA and this Sale Order effective

           upon the Closing Date. The Cure Amount due under the Catalent Contracts is

           $665.00 and shall be paid by the Debtors in accordance with Paragraph 17(v) of

           this Sale Order. Notwithstanding anything to the contrary in the Motion, the APA,

           the Bid Procedures Order or this Sale Order, (i) all obligations under each and any

           of the Catalent Contracts, including, but not limited to, indemnity obligations or

           warranties or any other obligation that qualifies as an Excluded Liability under the

           APA, shall be performed by Purchaser notwithstanding such qualification whether

           such obligation arises prior to or after the Closing Date, and (ii) nothing in the

           Motion, the APA, the Bid Procedures Order of this Sale Order shall release, enjoin,

           bar or result in the satisfaction of (a) any claims or other rights of Catalent that have

           accrued or otherwise arisen under any of the Catalent Contracts before the Closing

           Date, including, but not limited to, affirmative claims, counterclaims and defenses.

           For the avoidance of doubt, all obligations under any of the Catalent Contracts shall

           be treated as an Assumed Liability under the APA.




                                              30

            Case 20-11177-KBO        Doc 656          Filed 09/02/20   Page 31 of 41




    (vi)     Walgreen. For the avoidance of doubt, and irrespective of the specific content of,

             and agreements listed in, Schedule 1.1(b) of the APA and/or any Cure Notice served

             upon Walgreen Co. and Walgreens Boots Alliance Development GmbH

             (collectively, “Walgreen”), all contracts, agreements, addenda, amendments,

             quotations, solutions, purchase orders, project plans, and other instruments related

             thereto (collectively, the “Walgreen Agreements”), existing between Walgreen, on

             the one hand, and one or more of the Debtors, on the other hand, shall be assumed

             by the Debtors and assigned to the Purchaser in accordance with the APA and this

             Sale Order effective upon the Closing Date. Notwithstanding anything to the

             contrary herein or in the APA or in the Cure Notice, Walgreen has not stipulated to

             the Cure Amounts relating to the Walgreen Agreements. Walgreen, the Debtors

             and the Purchaser agree to resolve any and all Cure Amounts and payment disputes

             relating to the Walgreen Agreements after the assumption and assignment of the

             Walgreen Agreements. The Purchaser has agreed to assume all of the Debtors’

             obligations under the Walgreen Agreements, including any and all unpaid

             obligations arising prior to the assumption and assignment of the Walgreen

             Agreements. To the extent Walgreen, the Debtors, and the Purchasers cannot

             consensually reconcile the Cure Amounts and payment disputes relating to the

             Walgreen Agreements, parties herein reserve their rights to petition the Court to

             resolve such disputes after 90 days from entry of this Sale Order and the Court

             expressly retains such authority.


    (vii)    Rising Pharmaceuticals. Notwithstanding anything to the contrary in this Sale

             Order and/or the APA related to the Sale and any other associated transaction


                                                 31

           Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 32 of 41




            documents, the following assets are excluded from such Sale: (a) Flunisolide Nasal

            Solution (the “Product”); (b) the Product ANDA; (c) any agreements related to the

            Product and Product ANDA; and (d) books and records related to the Product,

            including but not limited to, commercial batch records, and Product reports

            (inclusive of any development reports, annual reports, PADER reports and/or any

            reports related to any attempts to address ongoing issues related to the Product Out

            of Specification and related device failures).


    (viii) Mitsubishi Tanabe Pharma Corporation.             Notwithstanding anything to the

            contrary contained therein or herein, nothing contained in the APA or this Sale

            Order, including without limitation in paragraphs 18-20 of this Sale Order, shall

            affect the right of Mitsubishi Tanabe Pharma Corporation (“MTPC”), after the date

            of assumption and/or assumption and assignment (the “Assignment Date”) of that

            certain Confidential Settlement and License Agreement dated September 8, 2015

            (the “License Agreement”) by and among, inter alia, MTPC, Akorn, Inc. and Akorn

            Opthalmics, Inc., to assert indemnification or other claim(s) of any type or nature

            against the Purchaser arising under or in connection with the License Agreement

            that arose or are based on any acts, occurrences or conditions existing on or before

            the Assignment Date, all of which such claims are expressly preserved.


    (ix)    Texas Comptroller. The assets sold pursuant to this Order and the terms of the

            Asset Purchase Agreement shall not include unclaimed property held in trust by the

            Seller, as defined pursuant to State unclaimed property laws including Texas

            Property Code, Title 6, Chapter 72-76, and other applicable Texas laws.



                                             32

          Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 33 of 41




    (x)    Express Scripts, Inc.. For the avoidance of doubt, and irrespective of the specific

           content of, and agreements listed in, Schedule 1.1(b) of the APA and/or any Cure

           Notice served upon Express Scripts, Inc., Priority Healthcare Distribution, Inc d/b/a

           CuraScript SD, Econdisc Contracting Solutions, LLC, Ascent Health Services,

           LLC, and Express Scripts Senior Care Holdings, Inc., (collectively, “Express”), all

           contracts, agreements, addenda, amendments, quotations, solutions, purchase

           orders, project plans, and other instruments related thereto (collectively, the

           “Express Agreements”), existing between Express, on the one hand, and one or

           more of the Debtors, on the other hand, shall be assumed by the Debtors and

           assigned to the Purchaser in accordance with the APA and this Sale Order effective

           upon the Closing Date. Notwithstanding anything to the contrary herein or in the

           APA or in the Cure Notice, Express has not stipulated to the Cure Amounts relating

           to the Express Agreements. Express, the Debtors and the Purchaser agree to resolve

           any and all Cure Amounts and payment disputes relating to the Express Agreements

           after the assumption and assignment of the Express Agreements. The Purchaser has

           agreed to assume all of the Debtors’ obligations under the Express Agreements,

           including any and all unpaid obligations arising prior to the assumption and

           assignment of the Express Agreements. To the extent Express, the Debtors, and

           the Purchasers cannot consensually reconcile the Cure Amounts and payment

           disputes relating to the Express Agreements, parties herein reserve their rights to

           petition the Court to resolve such disputes and the Court expressly retains such

           authority.




                                            33

            Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 34 of 41




    (xi)     Prescient Holdings Group, LLC. For the avoidance of doubt, and irrespective of

             the specific content of, and agreements listed in, Schedule 1.1(b) of the APA and/or

             any Cure Notice served upon Prescient Holdings Group, LLC (collectively,

             “Prescient”), all contracts, agreements, addenda, amendments, quotations,

             solutions, purchase orders, project plans, and other instruments related thereto

             (collectively, the “Prescient Agreements”), existing between Prescient, on the one

             hand, and one or more of the Debtors, on the other hand, shall be assumed by the

             Debtors and assigned to the Purchaser in accordance with the APA and this Sale

             Order effective upon the Closing Date. Notwithstanding anything to the contrary

             herein or in the APA or in the Cure Notice, Prescient has not stipulated to the Cure

             Amounts relating to the Prescient Agreements. Prescient, the Debtors and the

             Purchaser agree to resolve any and all Cure Amounts and payment disputes relating

             to the Prescient Agreements after the assumption and assignment of the Prescient

             Agreements. The Purchaser has agreed to assume all of the Debtors’ obligations

             under the Prescient Agreements, including any and all unpaid obligations arising

             prior to the assumption and assignment of the Prescient Agreements.


    (xii)    Cleaver Brooks. Notwithstanding any provision in this Sale Order or in the APA

             to the contrary, the Cure Amount owed to Cleaver Brooks Sales & Service, Inc.

             (“Cleaver Brooks”) shall include all amounts owed through the date of entry of any

             order assuming or assuming and assigning any executory contract or unexpired

             lease wherein Cleaver Brooks is a counterparty thereto. The total Cure Amount

             through August 14, 2020 is $21,933.51. The Debtor and Cleaver Brooks shall work

             together in good faith to determine any additional Cure Amount accruing from


                                              34

        Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 35 of 41




          August 14, 2020 through the date of entry of any order assuming or assuming and

          assigning any executory contract or unexpired lease wherein Cleaver Brooks is a

          counterparty thereto and, unless otherwise resolved informally by the Debtors and

          Cleaver Brooks, a stipulation will be filed under Certification of Counsel setting

          the final Cure Amount on any executory contract or unexpired that is assumed or

          assumed and assigned by the Debtors wherein Cleaver Brooks is a counterparty

          thereto.


    (xiii) DP West Lake at Conway, LLC. Notwithstanding any other provisions of this

          Sale Order or the APA, this paragraph shall be applicable to DP West Lake At

          Conway, LLC (the “Office Landlord”), which along with Debtor Akorn, Inc. are

          parties to that certain Office Lease dated as of December 21, 2006, which has been

          subsequently amended by that certain First Amendment to Office Lease dated as of

          February 27, 2018, and as further amended by that certain Second Amendment to

          Office Lease dated as of October 31, 2018 (collectively, the “DP West Lease”), for

          property located at 1925 West Field Court, Lake Forest, IL, along with a related

          Parking Agreement dated October 20, 2014, as subsequently amended by seven

          different amendments dated December 15, 2014, January 7, 2015, January 12,

          2016, February 15, 2016, October 9, 2017, February 27, 2018 and October 31, 2018

          (the “Parking Agreement”). The DP West Lease and related Parking Agreement

          shall be assumed by the Debtors and assigned to the Purchaser in accordance with

          the APA and this Sale Order effective on the Closing Date. The Cure Amount is

          $436.72 and the 2019 CAM Reconciliation credit has been applied to the

          obligations under the DP West Lease and the Parking Agreement as agreed by the


                                          35

            Case 20-11177-KBO        Doc 656       Filed 09/02/20   Page 36 of 41




             parties. The Purchaser will assume all of the obligations of the tenant under the

             DP West Lease and related Parking Agreement which are accrued but unpaid,

             which include the year end adjustments for operating expenses due for the entire

             calendar year of 2020. The Debtors will continue to pay postpetition obligations

             under the DP West Lease and the Parking Agreement through the Closing Date.

             The Debtors, Purchaser, and Office Landlord agree to execute a document in a form

             acceptable to the Office Landlord in which the Purchaser ratifies the Lease and

             Parking Agreement and assumes the Lease and Parking Agreement obligations.


    (xiv)    Cenveo Worldwide Limited. Notwithstanding anything in this Sale Order and/or

             the APA related to the Sale and any other associated transaction documents, with

             respect to the objection of Cenveo Worldwide Limited (f/k/a Cenveo Corporation)

             (“Cenveo”) [Docket No. 555], (i) the Cure Amount for that certain Master Services

             Agreement dated as of December 18, 2008 (as amended by the first through seventh

             amendments thereto) and associated Statement of Work dated as of

             October 10, 2008 (as amended) (collectively, the “Cenveo Contract”), as to which

             Akorn, Inc. is the current Debtor counterparty, shall be established as $0.00 as of

             the Petition Date; and (ii) upon assumption of the Cenveo Contract, the Purchaser

             shall honor all outstanding obligations under the Cenveo Contract and shall pay any

             outstanding amounts owed under the Cenveo Contract arising from and after the

             Petition Date in the ordinary course of business, which obligations shall be treated

             as Assumed Liabilities under the APA.


    (xv)     Leadiant Biosciences, Inc. Notwithstanding the foregoing, and for the avoidance

             of doubt, nothing in this Sale Order shall constitute a waiver or modification of any

                                              36

            Case 20-11177-KBO        Doc 656       Filed 09/02/20    Page 37 of 41




             rights under any contracts between Leadiant Biosciences, Inc., any of the Debtors,

             or the Purchaser, including Leadiant’s rights with respect to that certain batch of

             finished product, as referenced in Purchase Order 082120CYS (the “Product”), or

             be deemed to transfer, restrain, or otherwise modify or affect Leadiant’s rights with

             respect to any of its property in the possession, custody or control of any of the

             Debtors, including, but not limited to, active pharmaceutical ingredients for

             production of the Product, stability samples to conduct quality testing of the

             Product, and/or the four Norlake Scientific Premier freezers held by the Debtors for

             the storage of the Product, which shall remain property of Leadiant in accordance

             with the terms of its existing contracts with the Debtors. Notwithstanding anything

             to the contrary herein or in the APA or in the Cure Notice, Leadiant has not

             stipulated to the cure amounts for the assumption and assignment of its executory

             contracts with the Debtors, and all objections to the assumption and assignment of

             such agreements are preserved pending the continued hearing on the Objection of

             Leadiant Biosciences Inc. to Notices to Contract Parties to Potentially Assumed

             Executory Contracts and Unexpired Leases [Docket No. 563] in this proceeding.


    (xvi)    Exela Pharma Sciences LLC. Notwithstanding anything in this Sale Order and/or

             the APA related to the Sale and any other associated transaction documents, nothing

             shall permit or otherwise constitute a finding or effect a sale, an assignment or any

             other transfer at this time of Exela Pharma Sciences LLC’s (collectively, “Exela”)

             contracts, agreements, addenda, amendments, quotations, solutions, purchase

             orders, project plans, and other instruments related thereto (collectively, the “Exela

             Agreements”), unless and until a further order is entered by this Court, at a


                                              37

         Case 20-11177-KBO          Doc 656       Filed 09/02/20    Page 38 of 41




           subsequent hearing, or as submitted under certification of counsel by agreement of

           the Debtors, the Purchaser, and Exela, with the burdens and rights of the parties,

           including the objections set forth in the Objection of Exela Pharma Sciences LLC

           to the Notice to Contract Parties to Potentially Assumed Executory Contracts and

           Unexpired Leases [Docket No. 564], fully preserved pending entry of such further

           order.


    (xvii) Simple Science, LLC. Notwithstanding anything in this Sale Order and/or the

           APA related to the Sale and any other associated transaction documents, nothing

           shall permit or otherwise effect a sale, an assignment or any other transfer at this

           time of the Development, License, Supply and Commercialization Agreement (the

           “Simple Science Agreement”) as amended, and referred to in the Simple Science,

           LLC’s Objection to Assumption and Assignment Identified Contracts Between

           Simple Science, LLC and Various [Docket No. 515] (the “Simple Science

           Objection”), unless and until a further order is entered by this Court, at a subsequent

           hearing, or as submitted under certification of counsel by agreement of the Debtors,

           the Purchaser and Simple Science, LLC, with the rights of the parties, including the

           objections set forth in the Simple Science Objection, fully preserved pending entry

           of such further order.


    Cancellation of Notes, Instruments, Certificates, and Other Documents. On the

    Closing Date: (a) the obligations of any Debtor under any certificate, share, note, bond,

    indenture, purchase right, or other instrument or document, directly or indirectly

    evidencing or creating the Loan Agreement Indebtedness shall be cancelled and deemed

    surrendered as to the Debtors, and the Debtors shall not have any continuing obligations

                                             38

             Case 20-11177-KBO        Doc 656       Filed 09/02/20    Page 39 of 41




       thereunder; and (b) the obligations of the Debtors pursuant, relating, or pertaining to any

       agreements, indentures, certificates of designation, bylaws, or certificates or articles of

       incorporation or similar documents governing the shares, certificates, notes, bonds,

       indenture, purchase rights, options, warrants, or other instruments or documents evidencing

       or creating the Loan Agreement Indebtedness shall be fully released, settled, and

       compromised; provided, however, that notwithstanding anything to the contrary contained

       herein or in any plan of reorganization for the Debtors, any indenture or agreement that

       governs the rights of the agent under the Loan Agreement Indebtedness (the “Term Loan

       Agent”) shall continue in effect to allow the Term Loan Agent, as applicable, to (i) enforce

       its rights, claims, and interests (and those of any predecessor or successor thereto) vis-à-

       vis any parties other than the Debtors, (ii) receive distributions under any plan of

       reorganization of the Debtors and to distribute them to holders of allowed claims under the

       Loan Agreement in accordance with the terms of the Loan Documents, (iii) enforce its

       rights to payment of fees, expenses, and indemnification obligations as against any money

       or property distributable to holders of allowed claims under the Loan Agreement, including

       any rights to priority of payment and/or to exercise charging liens, and (iv) appear and be

       heard in these Chapter 11 Cases or in any proceeding in the Court, including to enforce any

       obligation owed under the Plan to the Term Loan Agent or holders of allowed claims under

       the Loan Agreement, as applicable.

       28.    Release of Liens. In addition, the Term Loan Agent shall be authorized to execute

and deliver all documents reasonably requested by the Debtors to evidence the release of such

mortgages, deeds of trust, liens, pledges, and other security interests relating to the Loan




                                               39

             Case 20-11177-KBO          Doc 656        Filed 09/02/20    Page 40 of 41




Agreement Indebtedness and shall authorize the Debtors to file UCC-3 termination statements (to

the extent applicable) with respect thereto.

       29.     Payment of Fees and Expenses of Term Loan Agent. The unpaid reasonable and

documented out-of-pocket fees and expenses of the Term Loan Agent and its counsel shall be paid

in full, in cash on or before the Closing Date.

       30.     Subsequent Plan Provisions. Nothing contained in any chapter 11 plan confirmed

in the Debtors’ cases or any order confirming any such plan or in any other order in these

chapter 11 cases (including any order entered after any conversion of any of these cases to a case

under chapter 7 of the Bankruptcy Code) or any related proceeding subsequent to entry of this Sale

Order shall alter, conflict with, or derogate from, the provisions of the APA or this Sale Order.

       31.     No Stay of Order. Notwithstanding the provisions of Bankruptcy Rules 6004(h)

and 6006(d), and pursuant to Bankruptcy Rules 7062 and 9014, this Sale Order shall not be stayed

for fourteen (14) days after the entry hereof, but shall be effective and enforceable immediately

upon issuance hereof. Time is of the essence in closing the transactions referenced herein, and the

Debtors and Purchaser intend to close the Sale as soon as practicable. Any party objecting to this

Sale Order must exercise due diligence in filing an appeal and pursuing a stay, or risk its appeal

being foreclosed as moot.

       32.     Calculation of Time. All time periods set forth in this Sale Order shall be

calculated in accordance with Bankruptcy Rule 9006.

       33.     Further Assurances. From time to time, as and when requested by any party, each

party shall execute and deliver, or cause to be executed and delivered, all such documents and

instruments and shall take, or cause to be taken, all such further or other actions as such other party

may reasonably deem necessary or desirable to consummate the transactions contemplated by the



                                                  40

              Case 20-11177-KBO          Doc 656       Filed 09/02/20    Page 41 of 41




APA, including such actions as may be necessary to vest, perfect, or confirm, of record or

otherwise, in Purchaser its right, title, and interest in and to the Acquired Assets.

        34.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its statutory

powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce the

terms and provisions of this Sale Order and the APA, all amendments thereto, and any waivers

and consents thereunder, and each of the agreements executed in connection therewith to which

any Debtor is a party or which has been assigned by the Debtors to Purchaser in accordance with

the APA, and to adjudicate, if necessary, any and all disputes concerning or relating in any way to

the Sale, including, but not limited to, retaining jurisdiction to (a) interpret, implement, and enforce

the provisions of this Sale Order and the APA, (b) adjudicate, if necessary, any and all disputes

concerning or relating in any way to the Sale, (c) protect Purchaser against any Encumbrances or

other interests in the Debtors or the Acquired Assets of any kind or nature whatsoever, attaching

to the proceeds of the Sale, and (d) enter any orders under section 363 and 365 of the Bankruptcy

Code with respect to the Assigned Contracts.




    Dated: September 2nd, 2020                          KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

                                                  41

